The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/28/2021.
4.	Claims 1-5, 8-11, 15-16, 19-25, and 28-30 are currently pending.
5.	Claims 21-25 and 28-30 have been withdrawn.
6.	Claims 1, 11, 19, and 21 have been amended.
7.	Claims 6-7, 12-14, 17-18, and 26-27 have been cancelled.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

9.	Claims 11, 15-16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11:
	Claim 11 sets forth “a controller configured to selectively enable purge gas flow to the purge gas plenum to at least one of generate plasma in or supply plasma to the upper chamber region and selectively etch …”. It is noted that nothing in the specification at the time the application was filed indicates that the purge gas flow generates plasma or supplies plasma”. In fact, the specification directly contradicts this limitation. As previously set forth, the plasma supply performs these functions.
Regarding claim 15-16 and 19-20:
	Claims 15-16 and 19-20 are rejected at least based on their dependency from claim 11.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 11:
	Claim 11 sets forth “a controller configured to selectively enable purge gas flow to the purge gas plenum to at least one of generate plasma in or supply plasma to the upper chamber region and selectively etch …”. It is unclear how a purge gas could possibly generate or supply plasma. This is impossible. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a controller configured to selectively enable purge gas flow to the purge gas plenum , wherein the controller is further configured to selectively etch …”.
Regarding claim 15-16 and 19-20:
	Claims 15-16 and 19-20 are rejected at least based on their dependency from claim 11.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), and Cheng et al (US 2017/0092544).
Regarding claim 1:
	Goto teaches a substrate processing system (apparatus, 100) for selectively etching a layer on a substrate (remove photoresist material from the wafer) [fig 1 & col 5-6, lines 29-3], comprising: an upper chamber region (plasma source, 101, may be shaped as a dome) [fig 1 & col 6, lines 4-13]; an inductive coil (induction coils, 115) arranged around the upper chamber region (loop around the plasma source, 101) [fig 1 & col 6, lines 4-13]; a lower chamber region (process chamber, 103) including a substrate support (platen, 117) to support a substrate (wafer, 123) [fig 1 & col 5, lines 29-44]; a gas distribution device (showerhead assembly, 105) arranged between the upper chamber region (101) and the lower chamber region (103) and including a plate (showerhead, 109) with a plurality of holes (showerhead holes, 121) in fluid 
	Goto does not specifically disclose a ratio of a surface area of the holes to a volume of the holes is greater than or equal to 4 (cm-1).
	Yuda teaches a ratio of a surface area of the holes to a volume of the holes is greater than or equal to 4 (cm-1) (each perforated hole 41 has a cylindrical shape where a diameter is 2 mm) [fig 1 & 0038].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective 
	Goto modified by Yuda does not specifically teach selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to an epitaxial-silicon (epi-Si) layer of the substrate that is exposed to the plasma.
	Dasaka teaches selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to a source/drain layer of the substrate that is exposed to the plasma (silicon nitride etch process that removes silicon nitride with high selectivity to the silicon-containing materials comprising the source/drain regions 14) [fig 1, 5 & 0037-0038, 0040, 0046].
Modified Goto and Dasaka are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the etch gas mixture of modified Goto with an etch gas mixture to selectively etch a silicon nitride layer, as in Dasaka, to carry out the desired process – a method applicable in the formation of various types of devices such as FinFET devices, JFETs, and bipolar devices [Dasaka - 0046].
Goto modified by Yuda and Dasaka does not specifically disclose the source/drain layer being an epitaxial-silicon (epi-Si) layer.
Cheng teaches a source/drain layer being an epitaxial-silicon (epi-Si) layer (the source and drain regions may be formed from an in-situ-doped epitaxial material, such as in-situ-doped epitaxial silicon or silicon germanium) [0046].
Modified Goto and Cheng are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the 
Regarding claim 5:
	Goto does not specifically disclose a thickness of the plate is in a range from 5 mm to 25 mm, a diameter of the holes is in a range from 1 mm to 5 mm, a number of the holes is in a range from 100 to 5000, and a diameter of the plate is in a range from 6" to 20”.
	Yuda teaches a thickness of the plate (40) is in a range from 5 mm to 25 mm (length of 10 mm), a diameter of the holes (41) is in a range from 1 mm to 5 mm (diameter of 2 mm), a number of the holes is in a range from 100 to 5000 (the plate 40 has 100 perforated holes 41), and a diameter of the plate is in a range from 6" to 20” (the plate 40 may be circular shaped - Area = 200,000 m2 = π*(d/2)2, therefore d = 504 mm = 19.85 inches) [fig 1-2 & 0038].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facia base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of Goto with the dimensions of Yuda to suppress backflow of gases into the upper chamber region [Yuda – 0038].
Regarding claims 8-10:
3), difluoromethane (CH2F2), tetrafluoromethane (CF4), fluoromethane (CH3F), a combination of molecular oxygen, molecular nitrogen, and nitrous oxide (O2/N2/N2O), and combinations thereof”, and “wherein the gases promoting passivation include one or more gases selected from a group consisting of fluoromethane (CH3F), difluoromethane (CH2F2), a combination of molecular oxygen, molecular nitrogen, and nitrous oxide (O2/N2/N2O), methane (CH4), carbonyl sulfide (COS), hydrogen sulfide (H2S) and combinations thereof” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
15.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), and Cheng et al (US 2017/0092544) as applied to claims 1, 5, and 8-10 above, and further in view of Kang et al (US 2002/0092471).
The limitations of claims 1, 5, and 8-10 have been set forth above.
Regarding claim 2:

Modified Goto does not specifically disclose the plate includes a cooling plenum for circulating fluid in the gas distribution device to control a temperature of the gas distribution device.
Kang teaches a plate (plate, 350) includes a cooling plenum (cooling system, 400) for circulating fluid (coolant) in the gas distribution device (showerhead, 300) to control a temperature of the gas distribution device (showerhead 300 can be cooled) [fig 1-2 & 0031-0033].
Modified Goto and Kang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of modified Goto to further include a cooling plenum, as in Kang, to prevent the showerhead from becoming deformed and resulting in vacuum leakage of the chamber [Kang – 0030].
The claim limitations “purge gas” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
16.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), Cheng et al (US 2017/0092544), and Kang et al (US 2002/0092471) as applied to claim 2 above, and further in view of Nallan et al (US 2004/0007561) and Jansen et al (US 5,627,435).
The limitations of claim 2 have been set forth above.
Regarding claims 3-4:
Modified Goto does not specifically disclose wherein the controller is further configured to transition the plasma to a post etch gas mixture after a predetermined etch period; and wherein the controller is configured to transition the plasma from the etch gas mixture to the post etch gas mixture without extinguishing the plasma.
Nallan teaches a controller (controller, 140) configured to transition the plasma to a post etch gas mixture after a predetermined etch period (204 plasma gradually transforms into the 212 plasma) [fig 2 & 0021, 0031]; and wherein the controller (controller, 140) is configured to transition the plasma from the etch gas mixture to the post etch gas mixture period (204 plasma gradually transforms into the 212 plasma) without extinguishing the plasma (not terminated) [fig 2 & 0031].
Modified Goto and Nallan are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Goto transition the plasma to a post etch gas mixture after a predetermined etch period, as in Nallan, to remove post-etch residue from the surface of the wafer thereby eliminating contamination of the wafer [Nallan – 0030, 0034].

Jansen teaches a post etch gas mixture includes a hydrogen species and an oxide species (for cleaning operations, the plasma precursor gases can be for example nitrogen, hydrogen, oxygen, ozone, nitrous oxide, argon, helium and the like; and mixtures such as air, mixtures of oxygen and hydrogen, oxygen and helium and the like) [col 4, lines 9-24].
Modified Goto and Jansen are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the post-etch gas mixture of modified Goto with the gases of Jansen because said gases are suitable for cleaning operation [Jansen - col 4, lines 9-24]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
17.	Claims 11, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 8,193,096) in view of Yuda et al (US 2002/0000202), Dasaka et al (US 2016/0233335), and Kang et al (US 2002/0092471).
Regarding claim 11:
	Goto teaches a substrate processing system (apparatus, 100) for selectively etching a layer on a substrate (remove photoresist material from the wafer) [fig 1 & col 5-6, lines 29-3], comprising: a substrate processing chamber (101/103) including: an upper chamber region (plasma source, 101, may be shaped as a dome) [fig 1 & col 6, lines 4-13]; a lower chamber region (process chamber, 103) including a substrate support (platen, 117) to support a substrate (wafer, 123) [fig 1 & col 5, lines 29-44]; and 
Goto does not specifically disclose a ratio of a surface area of the holes to a volume of the holes is greater than or equal to 4 (cm-1), wherein the gas distribution device includes: a purge gas plenum to direct purge gas from the gas distribution device in a direction into the lower chamber region towards the substrate support; and the controller configured to selectively enable purge gas flow to the purge gas plenum.
	Yuda teaches a ratio of a surface area of the holes to a volume of the holes is greater than or equal to 4 (cm-1) (each perforated hole 41 has a cylindrical shape where a diameter is 2 mm) [fig 1 & 0038], wherein a gas distribution device (plate, 40) includes: a gas plenum (gas supplier plenum, 44) to direct gas (gas) from the gas distribution device (40) in a direction into the lower chamber region (13) towards the substrate support (50) [fig 6 & 0049]; and selectively enabling purge gas flow (gas) to the purge gas plenum (gas supplier plenum, 44) [fig 6 & 0049].
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the surface to volume ratio of holes in Goto with the volume ratio of Yuda to prevent backflow of gases into the upper chamber region [Yuda – 0038]. Additionally, it would have been obvious to one skilled in the art before the effective filing date to modify the gas distribution device and controller of Goto to include a gas plenum with purge gas flow selectively enabled thereto, as in Yuda, to increase uniformity of the gas supplied to the substrate [Yuda – 0049].
Goto modified by Yuda does not specifically teach selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to at least one other layer of the substrate that is exposed to the plasma, the at least one other layer of the substrate selected from a group consisting of silicon dioxide, silicon oxycarbonitride, silicon germanium, amorphous silicon, and epitaxial-silicon.
Dasaka teaches selectively etching a silicon nitride layer of the substrate that is exposed to the plasma relative to at least one other layer of the substrate that is exposed to the plasma, the at least one other layer of the substrate selected from a group consisting of silicon dioxide, silicon oxycarbonitride, silicon germanium, amorphous silicon, and epitaxial-silicon (silicon nitride etch process that is selective to silicon germanium) [fig 1, 5 & 0037-0038, 0040, 0046].

Goto modified by Yuda and Dasaka does not specifically disclose the gas distribution device includes: a cooling plenum formed in the annular radially-outer portion and to circulate fluid around a periphery of the gas distribution device and control a temperature of the gas distribution device.
Kang teaches a gas distribution device (showerhead, 300) includes: a cooling plenum (400) formed in the annular radially-outer portion and to circulate fluid (coolant) around a periphery of the gas distribution device (see fig 2) and control a temperature of the gas distribution device (showerhead 300 can be cooled) [fig 1-2 & 0031-0033].
Modified Goto and Kang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of modified Goto to further include a cooling plenum, as in Kang, to prevent the showerhead from becoming deformed and resulting in vacuum leakage of the chamber [Kang – 0030].
The claim limitations “purge gas” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 15-16:
	Goto does not specifically disclose a thickness of the gas distribution device is in a range from 5 mm to 25 mm and a diameter of the holes is in a range from 1 mm to 5 mm; and a number of the holes is in a range from 100 to 5000 and a diameter of the gas distribution device is in a range from 6” to 20”.
	Yuda teaches a thickness of the gas distribution device (40) is in a range from 5 mm to 25 mm (length of 10 mm) and a diameter of the holes (41) is in a range from 1 mm to 5 mm (diameter of 2 mm) [fig 1-2 & 0038]; and a number of the holes is in a range from 100 to 5000 (the plate 40 has 100 perforated holes 41), and a diameter of the gas distribution device is in a range from 6" to 20” (the plate 40 may be circular shaped - Area = 200,000 m2 = π*(d/2)2, therefore d = 504 mm = 19.85 inches) [fig 1-2 & 0038].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facia base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Goto and Yuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plate of Goto with the dimensions of Yuda to suppress backflow of gases into the upper chamber region [Yuda – 0038].
Regarding claim 19:

Regarding claim 20:
The claim limitations “the gases promoting nitride etch include one or more gases selected from a group consisting of nitrogen trifluoride (NF3), difluoromethane (CH2F2), tetrafluoromethane (CF4), fluoromethane (CH3F), a combination of molecular oxygen, molecular nitrogen, and nitrous oxide (O2/N2/N2O), and combinations thereof; and the gases promoting passivation include one or more gases selected from a group consisting of fluoromethane (CH3F), difluoromethane (CH2F2), methane (CH4), carbonyl sulfide (COS), hydrogen sulfide (H2S), a combination of molecular oxygen, molecular nitrogen, and nitrous oxide (O2/N2/N2O), and combinations thereof” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 01/28/2021, with respect to the rejection of claim(s) 1-5 and 8-10 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Cheng et al (US 2017/0092544) remedy anything lacking in the combination of references as applied above to the amended claims.
19.	Applicant's arguments, see Remarks, filed 01/28/2021, with respect to the rejection of claim(s) 11, 15-16, and 19-20 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant’s arguments drawn to the cooling plenum have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The teachings of Kang et al (US 2002/0092471) remedy anything lacking in the combination of references as applied above to the amended claims.
	Applicant’s arguments directed to the controller have been fully considered but are not persuasive. Specifically, a purge gas does not and cannot generate a plasma (see 112a and 112b rejections above). Furthermore, Yuda teaches a purge gas plenum (gas supplier plenum, 44) to direct gas (gas) from the gas distribution device (40) in a direction into the lower chamber region (13) towards the substrate support (50) [fig 6 & 0049]. It is noted that any gas can be a purge gas. A purge gas is merely a gas which purges the chamber. As such, a purge gas is not structurally limiting in any way (applicant is merely defining a gas by what it does and any gas could be used in such a 
In response to applicant's argument that a gas distribution device having the predetermined S/V ratio, the cooling plenum, and the purge gas plenum may reduce radical energy and increase selectivity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718